Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed June 3, 2020 has been entered.  Claims 51-82 are pending in this application and examined herein.

Rejections – 35 U.S.C. 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 51-82 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) Claim 51, lines 15-16 recites “the pre-heating of the solid wire material at the selected temperature operating to increase a rate at which the solid wire material is melted”.  It is unclear what particular feature of the claimed apparatus is being defined in this phrase.  This is further complicated by the fact that the claims are directed to an apparatus, but the above phrase appears to define some limitation upon the manner in which the apparatus will function.  Clarification is required.
b) In claim 60, “the pre-heating zone” lacks proper antecedent basis.
c) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

Nonstatutory Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 51-54, 57-65, 68, 71, and 76-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,110,515. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and those of the ‘515 patent are both directed to an apparatus including substantially the same components arranged in substantially the same configuration, such that they will carry out substantially the same functions in use.  Specifically, the apparatus of present claim 51 is substantially identical to a combination of claims 1, 2, 3 and 8 of the ‘515 patent.  Claim 5 of the ‘515 patent defines a structure substantially the same as that of present claims 52-54, 57 and 58.  With respect to claim 59, while the ‘515 claims do not specifically recite a temperature as claimed, the recitation of a “temperature which is below the melting point of the solid wire material” in claim 2 of the ‘515 patent includes the entirety of the presently claimed temperature range.  With respect to claims 60-62, it is axiomatic that the distance or time that a material spends in a heated area will affect the amount of heat imparted to that material, and the specific distances such as those recited in claims 61 and 62 are i) within the purview of the apparatus defined in the ‘515 claims and ii) would involve nothing more than routine optimization of that apparatus by one skilled in the art.
Present claims 63, 64 and 65 are substantially identical to claims 12, 13 and 15, respectively, of the ‘515 patent.  Claim 68 is substantially identical to claim 16 of the ‘515 patent.  With respect to claim 71, any locations from which plasma emanates in the apparatus of the ‘515 claims can be identified as “apertures”, and the specific dimensions recited in this claim are similarly within the purview of those claims and would involve nothing more than routine optimization thereof.   Present claims 76-82 are substantially identical to claims 17-23, respectively, of the ‘515 patent.
.

7.	Claims 55 and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11.110,515 in view of Accary et al. (U.S. Patent 5,529,292). 
The ‘515 claims do not specify materials used in the apparatus claimed therein.  However, due to the high temperatures at which such an apparatus would operate, one of skill in the art would recognize that a material that is “refractory” (resistant to heat) would be required in such an apparatus.  Accary is directed to devices for plasma atomization of powder, i.e. is in the same field as the ‘515 patent claims.  Accary column 4, line 17 suggests using tungsten in that device.  Given this disclosure of Accary et al., the apparatus presently claimed is considered to be merely an obvious variant of that defined in the claims of the ‘515 patent.

8.	Claims 66, 70 and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,110,515 in view of Tsantrizos et al. (U.S. Patent 5,707,419). 
The ‘515 claims do not specifically recite the limitations set forth in present claims 66, 70 and 72.  Tsantrizos is directed to a plasma atomization system for producing powders, i.e. is in the same field as the ‘515 patent claims.  Tsantrizos column 4, line 19 indicates a power level as recited in present claim 66 is conventional in such a system.  Fig. 1 of Tsantrizos illustrates an arrangement in accord with present claim 70.  Table 1 of Tsantrizos indicates that such systems will produce particles having a diameter as recited in present claim 72.  Therefore, the claims of the ‘515 patent, combined with the disclosure of Tsantrizos et al., would have rendered an apparatus as presently claimed obvious to one of ordinary skill in the art.

9.	Claims 67, 69, 73, 74 and 75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,110,515 in view of claims 1-20 of U.S. Patent No. 9,751,129.
The ‘515 claims do not recite the specific limitations set forth in present claims 67, 69, 73, 74 and 75.  The ‘129 claims are directed to similar apparatuses for producing powders by plasma atomization.  Claim 18 of the ‘129 patent indicates a velocity as recited in present claim 67 is conventional in such an apparatus.  Claim 10 of the ‘129 patent indicates use of a gas as recited in present claim 69 is conventional in such an apparatus.  Claim 7 of the ‘129 patent indicates a configuration as in present claim 73 is conventional in such an apparatus.  Claims 8 and 9 of the ‘129 patent indicate a device for feeding and straightening a material as recited in present claims 74 and 75 is conventional in such an apparatus.  Therefore, the combination of the claims of the ‘515 and ‘129 patents would have rendered an apparatus as presently claimed obvious to one of ordinary skill in the art.

			Additional Prior Art
10.	The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.  Of this art, Liu (U.S. Patent 6,398,125) discloses devices for plasma atomization of powders, but does not disclose a pre-heating device as required in the present claims.  Larouche et al. (US 2018/0169763 and 2018/0214956) discloses a number of concepts similar to those of the instant claims.  However, the earliest priority dates of the Larouche patents were subsequent to the effective filing date of the present application.


							
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	January 13, 2022